DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hopper on 4/13/2021.

The application has been amended as follows: 
In the claims:

Claim 1.	Touch-sensitive operating element for a vehicle interior 
comprising a partially transparent decorative part, a functional part and a light source, wherein
the functional part is located between the decorative part and the light source and comprises 
a layer of several conductors, wherein the functional part comprises at least one first region and at least one second region, wherein a ratio of an area of the conductors to an area of interstices between the conductors is larger in each second region compared to each first region such that the light transmittance of said at least one second region is less than the light such that the light intensity on the side of the decorative part facing away from the light source is homogenous.

Cancel claims 2 and 3.

Allowable Subject Matter
Claims 1 and 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-17 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “a ratio of an area of the conductors to an area of interstices between the conductors is larger in each second region compared to each first region such that the light transmittance of said at least one second region is less than the light transmittance of said at least one first region such that the light intensity on the side of the decorative part facing away from the light source is homogenous”. The closest prior art of record, EGO CONTROL SYSTEMS GMBH DE (DE20119700U1) discloses a touch-sensitive operating element [2], comprising a partially transparent decorative part (Figs. 1, 3, (21, 121), [20, 44, 49]), a functional part (Fig. 1,3, (14, 114), [42]) and a light source (Figs. 1, 3, (24, 124)), wherein the functional part is located between the decorative part and the light source (See Figs. 1 and 3, and [49] wherein the functional part (14, 114) is located between the decorative part (21, 121) and the light source (24, 124) and comprises a layer of several conductors [30, 58, 61]. However, singularly or in combination with other prior art, fails to anticipate or render the above underlined limitations obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RICARDO OSORIO/Primary Examiner, Art Unit 2692